Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 10, 2021

The Court of Appeals hereby passes the following order:

A22D0119. IN THE INTEREST OF Z. Y. et al., CHILDREN (FATHER).

      On August 30, 2021, the juvenile court entered an order terminating the
father’s parental rights to his children, Z. Y., A. Y., and J. Y. On October 18, 2021,
the father filed this application for discretionary review.
      We lack jurisdiction. To be timely, a discretionary application must be filed
within 30 days of the entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v.
State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). This statutory deadline is
jurisdictional, and we cannot accept an application for appeal not made in compliance
with OCGA § 5-6-35 (d). Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, the father filed his application 49 days after entry of the termination
order. Because the father’s application was untimely filed, we lack jurisdiction and
the application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/10/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.